—Proceeding pursuant to EDPL 207 to review a determination of the respondent Town Board of the Town of East Hampton, dated January 18, 2001, made after a public hearing, to acquire the petitioner’s property.
Adjudged that the petition is denied, with costs, and the proposed acquisition is allowed to proceed.
After a public hearing, the respondent Town Board of the Town of East Hampton (hereinafter the Town Board) adopted a resolution to condemn the petitioner’s property. The petitioner had contracted to construct and sell a home on the property. After the petitioner commenced clearing the lot in preparation for construction, it learned that the respondents were seeking to acquire the property in connection with its construction of affordable senior citizen housing rental units.
At the hearing, it was revealed that the petitioner’s property was part of a larger proposed acquisition by the respondents upon which senior citizen housing would be built. The petitioner’s property was to be acquired for the purposes, inter alia, of creating access between an existing senior citizen rental complex and a proposed rental complex, as well as for buffering and screening a pathway from neighboring property.
Contrary to the petitioner’s contentions, it cannot be said that the Town Board acted in bad faith or that its determination to condemn the property was irrational, baseless, or unreasonable (see, Matter of Glen Cove Community Dev. Agency [Ardaas, Inc.], 259 AD2d 750; Matter of Dowling Coll. v Flacke, 78 AD2d 551).
The petitioner’s remaining contentions are either improperly raised on appeal or without merit. Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.